UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7222


BRYAN CHAPPELL,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:16-cv-00206-IMK)


Submitted: February 27, 2019                                      Decided: March 12, 2019


 Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bryan Chappell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bryan Chappell, a federal inmate, appeals the district court’s order adopting the

magistrate judge’s recommendation and dismissing Chappell’s complaint filed pursuant

to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-80 (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Chappell v. United States, No. 1:16-cv-00206-IMK (N.D.W.

Va. Aug. 22, 2018).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2